

EXHIBIT 10.1
MARATHON PETROLEUM CORPORATION RESTRICTED STOCK AWARD AGREEMENT


OFFICER


As evidenced by this Award Agreement and under the Amended and Restated Marathon
Petroleum Corporation 2012 Incentive Compensation Plan (the “Plan”), Marathon
Petroleum Corporation (the “Corporation”) has granted to [NAME] (the
“Participant”), an employee of the Corporation or a Subsidiary, on [DATE] (the
“Grant Date”), [NUMBER] shares of Restricted Stock (“Restricted Shares”). The
number of Restricted Shares awarded is subject to adjustment as provided in the
Plan, and the Restricted Shares are subject to the following terms and
conditions:


1.Relationship to the Plan. This grant of Restricted Shares is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.


2.
Vesting and Forfeiture of Restricted Shares.



(a)The Restricted Shares shall vest incrementally in three cumulative annual
installments, as follows:


(i)
one-third of the Restricted Shares shall vest upon the completion of the service
period which commences on the Grant Date and ends on the first anniversary of
the Grant Date;

(ii)
an additional one-third of the Restricted Shares shall vest upon the completion
of the service period which commences on the first anniversary of the Grant Date
and ends on the second anniversary of the Grant Date; and

(iii)
all remaining Restricted Shares shall vest upon the completion of the service
period which commences on the second anniversary of the Grant Date and ends on
the third anniversary of the Grant Date;



provided, however, that the Participant must be in continuous Employment from
the Grant Date through the completion of the service period as listed above for
each annual installment in order for the Restricted Shares for each annual
installment to vest. If the Employment of the Participant is terminated for any
reason (including non-Mandatory Retirement) other than death or Mandatory
Retirement, any Restricted Shares that have not vested as of the date of such
termination of Employment shall be forfeited to the Corporation.
(b)The Restricted Shares shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) of this Paragraph 2, upon the events
set out below:


(i)
termination of the Participant’s Employment due to death;

(ii)
termination of the Participant’s Employment due to Mandatory Retirement; or

(iii)
the Participant’s Qualified Termination provided that as of such Qualified
Termination the Participant has been in continuous Employment since the Grant
Date.



1

--------------------------------------------------------------------------------









3.Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of shares of Common Stock equal
to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation. Any book entries
evidencing the Restricted Shares shall carry or be endorsed with a legend
referring to the conditions and restrictions set forth in this Award Agreement
and the Plan. The Participant shall not be entitled to release of the
restrictions on the book entry evidencing such Restricted Shares for any portion
of the Restricted Shares unless and until the related Restricted Shares have
vested pursuant to Paragraph 2. In the event the Restricted Shares are forfeited
in full or in part, the Participant hereby consents to the relinquishment of the
forfeited Restricted Shares theretofore issued and registered in the
Participant’s name to the Corporation at that time.


4.Conditions Precedent. This Paragraph 4 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Corporation and its Subsidiaries are unique,
extraordinary and essential to the business of the Corporation and its
Subsidiaries, particularly in view of the Participant’s access to the
Corporation’s or its Subsidiaries’ confidential information and trade secrets.
Accordingly, in consideration of this Award Agreement and by accepting this
Award, the Participant agrees that in order to otherwise vest in any right to
payment of Restricted Shares under Paragraph 2, the Participant must satisfy the
following conditions to and including the vesting date for each applicable
annual installment or other applicable portion of the Award, and including any
dividend right under the Award, under the vesting provisions in Paragraph 2:


(a)The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product Partners; Gas; Genesis Energy, L.P. ; Holly Energy Partners L.P.;
Magellan Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All
American Pipeline L.P.; Western Gas Equity Partners, or otherwise engage in any
business activity directly or indirectly competitive with the business of the
Corporation or any of its Subsidiaries as in effect from time to time.


(b)The Participant agrees that during the term of the Participant’s Employment
and for a period of one year following the date on which the Participant’s
Employment terminates, the Participant will not, alone or in conjunction with
another party, hire, solicit for hire, aid in or facilitate the hire, or cause
to be hired, either as an employee, contractor or consultant, any individual who
is currently engaged, or was engaged at any time during the six month period
prior such event, as an employee, contractor or consultant of the Corporation or
any of its Subsidiaries.


(c)The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the Corporation or any of its Subsidiaries,
or any of their employees, directors or shareholders; provided that this shall
not preclude the Participant from reporting to the Corporation’s management or
directors or to the


2

--------------------------------------------------------------------------------







government or a regulator conduct the Participant believes to be in violation of
the law or the Corporation’s Code of Business Conduct or responding truthfully
to questions or requests for information to the government, a regulator or in a
court of law in connection with a legal or regulatory investigation or
proceeding.


(d)The Participant agrees and understands that the Corporation and its
Subsidiaries own and/or control information and material which is not generally
available to third parties and which the Corporation or its Subsidiaries
consider confidential, including, without limitation, methods, products,
processes, customer lists, trade secrets and other information applicable to its
business and that it may from time to time acquire, improve or produce
additional methods, products, processes, customers lists, trade secrets and
other information (collectively, the “Confidential Information”). The
Participant acknowledges that each element of the Confidential Information
constitutes a unique and valuable asset of the Corporation and its Subsidiaries,
and that certain items of the Confidential Information have been acquired from
third parties upon the express condition that such items would not be disclosed
to the Corporation or a Subsidiary and the officers and agents thereof other
than in the ordinary course of business. The Participant acknowledges that
disclosure of the Confidential Information to and/or use by anyone other than in
the Corporation’s or its Subsidiaries’ ordinary course of business would result
in irreparable and continuing damage to the Corporation and its Subsidiaries.
Accordingly, the Participant agrees to hold the Confidential Information in the
strictest secrecy, and covenants that, during the term of the Participant’s
Employment or at any time thereafter, the Participant will not, without the
prior written consent of the Board, directly or indirectly, allow any element of
the Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by the
Participant or by any third parties, except in effecting the Participant’s
duties for the Corporation and its Subsidiaries in the ordinary course of
business.


(e)The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs 4(a),
(b), (c) or (d), any unvested and unpaid portion of this Award at the time of
such breach shall be forfeited, and the rights of the Participant and the
obligations of the Corporation under this Award Agreement shall be satisfied in
full, in each case to the extent permitted by applicable law.


5.
Forfeiture or Repayment Resulting from Forfeiture Event.



(a)If there is a Forfeiture Event either during the Participant’s Employment or
within two years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause all of the Participant’s unvested
Restricted Shares to be forfeited by the Participant and returned to the
Corporation.


(b)If there is a Forfeiture Event either during the Participant’s Employment or
within two years after termination of the Participant’s Employment, then with
respect to Restricted Shares granted under this Award Agreement that have
vested, the Committee may, but is not obligated to, require that the Participant
pay to the Corporation an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such previously vested Restricted
Shares as of the date such shares vested or (ii) the value of such previously
vested Restricted Shares as of the date on which the Committee makes a demand
for payment of the Forfeiture Amount. Any Forfeiture Amount shall be paid by the
Participant within 60 days of receipt from the Corporation of written notice
requiring payment of such Forfeiture Amount.




3

--------------------------------------------------------------------------------







(c)This Paragraph 5 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
5 shall not apply to the Participant following the effective time of a Change in
Control.


(d)Notwithstanding the foregoing or any other provision of this Award Agreement
to the contrary, the Participant agrees that the Corporation may also require
that the Participant repay to the Corporation any compensation paid to the
Participant under this Award Agreement, as is required by the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
thereunder or any other “clawback” provisions as required by law or by the
applicable listing standards of the exchange on which the Common Stock is listed
for trading.


6.Taxes. Pursuant to the applicable provisions of the Plan, the Corporation or
its designated representative shall have the right to withhold applicable taxes
from the shares of Common Stock otherwise deliverable to the Participant due to
the vesting of Restricted Shares pursuant to this Award Agreement (to the extent
such withholding does not violate Section 409A of the Code), or from other
compensation payable to the Participant, at the time of the vesting and delivery
of such shares.


7.Shareholder Rights; Dividends. Unless and until the Restricted Shares are
forfeited, the Participant shall have the rights of a shareholder with respect
to the Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. Dividends, if any,
declared by the Corporation, will accrue and be payable on the Restricted Shares
and will be subject to the same vesting and forfeiture provisions applicable to
the underlying Restricted Shares. Any dividends that accrue on the Restricted
Shares from the Grant Date to the date on which the Restricted Shares vest
pursuant to Paragraph 2 shall be paid in cash in a lump sum to the Participant
on the 15th day after such applicable vesting date. The Participant consents to
receiving any such dividends through the Corporation’s payroll as the
Corporation may in its discretion direct, and, accordingly, the Participant
further consents to the Corporation’s transfer agent to paying such dividends to
the Corporation on the Participant’s behalf and for further payment by the
Corporation to the Participant.


8.Nonassignability. Upon the Participant’s death, the Restricted Shares shall be
transferred to the Participant’s estate. Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Shares, and any attempt to sell, transfer, assign, pledge or encumber
any portion of the Restricted Shares shall have no effect.


9.No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.


10.Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant hereunder.


11.Officer Holding Requirement. Participant agrees that any shares vested under
this Award shall be subject an additional holding period of one year from the
date on which the Award is settled, during which holding


4

--------------------------------------------------------------------------------







period such shares (net of shares used to satisfy the applicable tax withholding
requirements) may not be sold or transferred by the Participant. This holding
requirement shall cease to apply upon the death, retirement or other separation
from service of the Participant during the holding period.


12.
Definitions. For purposes of this Award Agreement:



“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Corporation or the Subsidiary
that either (i) employs the Participant or (ii) employed the Participant
immediately prior to the Participant’s termination of Employment.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.


“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, in effect at the time of the Grant Date, requiring
the mandatory retirement of officers and/or other employees upon reaching a
certain age or milestone.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.






Marathon Petroleum Corporation
 
 
By
 
 
Authorized Officer





5